Citation Nr: 0327474	
Decision Date: 10/15/03    Archive Date: 10/28/03	

DOCKET NO.  97-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim denied under 38 U.S.C.A. § 3503 [now at 
38 U.S.C.A. § 6103] due to forfeiture of Department of 
Veterans Affairs (VA) benefits for fraud.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The appellant's military service status has been verified by 
the service department as including prisoner-of-war status 
from February to October 1942, and recognized Philippine Army 
service from August 1945 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a VA Regional Office (RO) 
determination which denied the appellant's request to reopen 
this claim for VA disability compensation benefits, claimed 
as attributable to his POW status, on the basis that new and 
material had not been received to reopen a July 1959 
forfeiture decision, which determined that the veteran had 
forfeited all rights to VA benefits on the basis of fraud.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  In a July 1959 forfeiture decision, VA determined that 
the appellant had forfeited his right to all VA benefits 
because he knowingly caused to be presented a false personal 
affidavit and two false medical statements used to 
authenticate a claim for VA disability compensation, 
specifically alleging the onset of pulmonary tuberculosis 
(PTB) within the statutory presumptive period after 
separation from active military service. 

2.  Evidence submitted since the July 1959 forfeiture 
decision is evidence which is either cumulative or redundant 
of argument previously submitted to agency decision makers, 
or is evidence which does not bear directly and substantially 
upon the specific forfeiture issue under consideration or 
which, either by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence received since the July 1959 decision 
determining that the appellant had forfeited his right to all 
VA benefits under 38 U.S.C.A. § 3503 [now at 38 U.S.C.A. 
§ 6103] is not new and material, and the July 1959 forfeiture 
decision remains final and is a legal bar to the benefits 
sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA:  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted which 
requires VA to notify claimants of what information or 
evidence is needed to substantiate their claim, and which 
requires VA to assist claimants by making reasonable efforts 
to obtain necessary evidence.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107.  Relevant to this case, the VCAA 
specifically provides that nothing in the VCAA duty to assist 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  
This provision was most recently affirmed by the U.S. Court 
of Appeals for Veterans Circuit in Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, slip op. at 21, 49 (Fed. Cir. Sept. 22, 2003).  
It is now over a year since the appellant was advised of VCAA 
and he needed to submit new and material evidence to reopen 
his claim.  Id.  

The Board notes that the veteran was informed of the duty to 
assist and notify by the RO in a letter dated in July 2001, 
and that the RO undertook development of his claim through 
the attempted collection of additional medical records from 
multiple physicians in September 2001.  The RO informed the 
veteran of when and where to send additional evidence 
substantiating his claim and provided him with a point of 
contact if he had questions or needed assistance.  
In November 2002, the veteran was notified that the RO was 
unable to locate his claims folder; it requested that he 
submit copies of all records of his dealings with VA, which 
he might have, and which might assist in the adjudication of 
his pending claim.  The March 2003 supplemental statement of 
the case notified the veteran of the specific reasons that 
his claim was being denied, informed him of his need to 
submit new and material evidence relevant to the earlier 
forfeiture of his VA benefits.  The Board finds that VA's 
duties have been fulfilled to the extent possible in this 
case.  The RO notified the veteran of the evidence and 
information necessary to substantiate his claim and informed 
him that he bore the initial burden of producing new and 
material evidence to support a reopening of his previously 
and finally denied claim for VA benefits.  The appellant has 
not put VA on notice of any additional relevant evidence that 
VA might attempt to obtain on his behalf which may constitute 
new and material evidence.  The Board concludes that the 
requirements of VCAA have been met in this case.

Laws and regulations:  To reopen a claim which has been 
denied by a final decision, a claimant must present new and 
material evidence.  38 U.S.C.A. §  5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially on 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 Fed.3d. 1356 (Fed. Cir. 1998).  The claimant does 
not have to demonstrate that new evidence would probably 
change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated.  Hodge, 155 Fed.3d. at 1363.  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended, effective August 29, 2001.  These amendments 
are only effective on claims received on or after August 29, 
2001, and therefore, they are not applicable in this case.  
See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001).  

For assessing whether evidence constitutes new and material 
evidence to reopen a claim, the credibility of that evidence 
is presumed, unless inherently incredible or beyond the 
competence of the declarant.  See Justus v. Principi, 
3 Vet. App. 510, 512-133 (1992).  The "benefit of the doubt 
doctrine," however, does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 
6 Vet. App. 462, 464 (1994); 38 U.S.C.A. § 5107(b).  

In Trilles v. West, 13 Vet. App. 314 (2000), the U.S. Court 
of Appeals for Veterans Claims (Court) held that a claimant 
who had been the subject of a final decision declaring 
forfeiture of eligibility for VA benefits may have that final 
decision reopened upon the presentation of new and material 
evidence, or revised based on a finding of clear and 
unmistakable error (CUE) in the original forfeiture decision.  
In reviewing legislative and administrative history, the 
Court found that the forfeiture provisions presently 
contained at 38 U.S.C.A. § 6103(a) were derived from a Public 
Law originally codified at 38 U.S.C.A. § 3503.  Historically, 
VA had treated attempts to overturn forfeiture declarations 
as claims to revoke these forfeitures.  Despite some 
inconsistent terminology, the Court found that these actions 
were essentially to reopen the forfeiture matter in a 
procedure similar to reopening disallowed claims for VA 
benefits as mandated by 38 U.S.C.A. § 5108.  

38 U.S.C.A. § 6103(a) (formerly 38 U.S.C.A. § 3503) provides 
that whoever knowingly makes or causes to be made, or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any laws administered by VA (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims and benefits under all laws administered by VA.  

The decision of a duly constituted rating agency shall be 
final and binding on a VA offices as to conclusions based on 
evidence on file at the time VA issues written notification 
of that decision.  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities.  38 C.F.R. 
§ 3.104. 

Analysis:  Initially, the Board notes that the veteran's 
claims folder has been misplaced and that the claims folder 
being reviewed on appeal has been reconstructed by the RO.  
This folder includes most documentation on file from 1996 
forward, and also includes the veteran's service separation 
examination report and his certification of military service.  
Although full documentation which was on file at the time of 
the July 1959 forfeiture decision is not of record, the 
forfeiture decision itself is on file, and fully discusses 
the evidence considered at that time.  

The forfeiture decision records the veteran had filed an 
application for service connection for PTB, claiming that 
this disease had first manifested in the presumptive period 
of years after he was separated from service.  In support of 
this claim he submitted a signed sworn affidavit "[t]hat 
during the month of August 1948 he first noticed he was 
suffering from tuberculosis;" that in August 1948 he 
traveled to Manila and consulted with a Dr. Alberto Geronimo, 
at a San Lazaro Hospital; and that this physician took an 
X-ray of his chest on that date and that this doctor provided 
a diagnosis of PTB.  He also stated in his affidavit that 
Dr. Geronimo again provided him an X-ray in January 1949, and 
the X-ray showed no improvement of PTB.  

The veteran also submitted two medical certificates from 
Drs. Geronimo and Juan De Ocampo.  The certificate from 
Dr. Geronimo certified that he had X-rayed the veteran in 
August 1948 and January 1949 which studies confirmed PTB.  
Dr. De Ocampo, a relative of the veteran by marriage, 
certified that the appellant had been his patient for PTB 
"since August 1948."  This evidence was received by the RO 
in December 1956.  

Both of these physicians were subsequently deposed by VA 
field examiners, and Dr. De Ocampo repudiated the statement 
in his medical certificate about the date he first treated 
the veteran for PTB.  Dr. De Ocampo said that, to the best of 
his recollection, he first treated the appellant in 1955 and, 
at that time, the appellant then gave a history of having 
suffered from chest pain for several months and fever for 
about one week before coming to him in 1955.  He also 
reported that there was no truth in the statement that he 
personally knew that the veteran had been X-rayed at the San 
Lazaro Hospital in 1948.  His final diagnosis in early 1957 
when he had last treated the veteran was "[i]ncipient 
pulmonary tuberculosis of both lungs, active stage."  

Dr. Geronimo testified that he could not truthfully say that 
he had treated the appellant because he did not remember 
having treated or X-rayed him.  He said that he did not give 
the appellant the X-ray films as his medical certificate 
stated.  After retracting what was said, Dr. Geronimo later 
submitted an affidavit "remembering" that the films were 
made at the Santos Clinic, rather than at the San Lazaro 
Hospital.  

The veteran was formally notified of the charges against him, 
and his right to furnish additional evidence or to a hearing.  
Following receipt of his reply and pursuant to his request, 
he was scheduled for hearings in January and April 1959, but 
he failed to appear for either hearing.  The three members of 
the Board on Waivers and Forfeitures concluded that the 
veteran had submitted his own affidavit and two medical 
certificates which were false and fraudulent in an attempt to 
demonstrate the onset of PTB at a time and date within the 
presumptive period authorized by law and regulation for an 
award of service connection for that disorder, and that the 
evidence showed beyond a reasonable doubt that the veteran 
knowingly caused to be presented false evidence and that his 
rights to VA benefits were forfeited accordingly.  There is 
no evidence nor argument by the veteran that he appealed this 
decision or that he took any action to reopen this decision 
for many years thereafter.

The evidence presently on file shows that the veteran next 
filed an informal claim for service connection for a shrapnel 
wound attributable to service in August 1996.  Accompanying 
this application, the appellant submitted an affidavit 
stating that sometime in 1955, an individual offered to help 
him get an increase in his VA benefits with the assistance of 
a second individual who represented himself as an agent of 
VA.  He said this individual took him to the San Lazaro 
Hospital for an X-ray study which was then submitted to VA as 
evidence of his claim.  He said they gave him a letter to 
sign which he did without reading it, and he was unaware of 
exactly what evidence was submitted to VA.  He said this 
assistance was provided him in exchange for a share of his VA 
benefits.  He said he was surprised and shocked that a fake 
copy of X-ray film was submitted without his knowledge.  This 
claim was apparently denied and a September 1997 substantive 
appeal indicated that the appellant had no further evidence 
to submit.  In May 2000, the veteran submitted another 
statement requesting service connection for disabilities 
presumptively related to service for former POW's.  A formal 
application was submitted in September 2000.  Medical 
statements and records were submitted indicating that the 
veteran had current diagnoses of PTB, and possible heart 
disease.  The earliest of these records shows minimal PTB in 
the early 1980's. 

Also on file is a report of VA examination from 
September 2002.  Also submitted was another report from Dr. 
Avelina A. Mercado with a chest X-ray from August 2003 which 
contains the impression of fibrotic right upper lobe PTB, 
pulmonary emphysema, and an atheromatous aorta. 

Although the appellant attempted to initiate new claims for 
VA disability compensation, the RO correctly was required to 
initially review all evidence and argument submitted for the 
purpose of determining whether such evidence was new and 
material to reopen the prior final forfeiture decision.  
Initially, the Board finds that none of the clinical 
evidence, diagnostic studies, VA examination report, or 
statements from the appellant with respect to currently 
claimed disability is relevant with respect to the issue of 
whether the initial forfeiture decision by VA of July 1959 
was proper.  That is, the evidence and statements submitted 
by the appellant to support new service connection claims, 
although new, are not material to the issue of whether the 
July 1959 forfeiture decision was in error or otherwise 
failed to address procedural or substantive due process.  No 
evidence with respect to disability identified in 1996 
through present was relevant or material to that inquiry.  

The only evidence submitted by the appellant subsequent to 
that forfeiture decision which is directly relevant to that 
decision is the appellant's October 1996 affidavit and 
August 2003 signed statement which both generally assert that 
the appellant lacked personal knowledge that false and 
fraudulent statements were submitted in support of his then-
pending claim for VA compensation benefits.  The 1996 
affidavit contains more details than the more recent 
August 2003 statement.  The affidavit indicated that the 
appellant was approached by an individual who proposed to 
assist him in pursuing VA benefits in exchange for a share of 
any award of benefits obtained.  The appellant's affidavit 
acknowledges accepting this offer of assistance, and also 
clearly reports that this individual took him to a hospital 
for X-ray studies in 1955, many years after he was separated 
from active military service-and not within the statutory 
presumptive period for an award of service connection for 
PTB.  

Without a complete copy of all evidence on file at the time 
of the July 1959 forfeiture decision, the Board is unable to 
determine exactly what statements the appellant made in reply 
to the RO's proposed forfeiture action.  The forfeiture 
decision itself indicates that the appellant did reply to the 
proposed forfeiture but the contents of that reply are not 
restated in the decision itself.  To the extent that the 
appellant essentially denied any knowing participation in the 
presentation of false or fraudulent evidence in support of a 
claim, the more recent statements alleging the same lack of 
knowledge would not be new evidence but merely cumulative of 
and redundant with evidence previously considered at the time 
that decision was first issued.  

On the other hand, assuming without conceding that the 
appellant presented no such general demurral or lack of 
knowledge of the false statement submitted in support of his 
claim, and that this evidence is new, the Board still 
concludes that such statement of general denial of knowledge 
is still not sufficiently material to reopen the appellant's 
claim.  Although such statements must be presumed credible 
for new and material analysis only, such general statements 
of lack of knowledge are directly contrary to the known fact 
that in 1956, the appellant submitted a signed sworn 
affidavit of his own in addition to two false medical 
statements which itself contained false statements of when he 
first noted symptoms of PTB and of when he was first X-rayed 
with confirmed findings of PTB-1948.  

The evidence on file at the time the forfeiture decision was 
issued included false medical statements, acknowledged to be 
false and inaccurate by the signatory physicians, and the 
evidence in these false medical statements was incorporated 
into the appellant's own signed sworn affidavit alleging 
symptoms and diagnoses of PTB at a date and time which was 
not true.  The appellant signed and swore to this affidavit 
and submitted it to VA in an attempt to secure VA disability 
compensation benefits.  A mere statement denying actual 
knowledge of the contents of the medical statements and his 
own signed sworn affidavit, even if new, by itself, or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The burden of coming forward with new and material evidence 
to reopen the propriety of the July 1959 forfeiture decision 
rests with the appellant in this case.  A simple denial of 
knowledge of the false statements does not constitute new and 
material evidence sufficient to reopen the propriety of that 
forfeiture decision.  That decision found, beyond any 
reasonable doubt, that the appellant knowingly caused to be 
presented false and fraudulent evidence in support of a claim 
for VA benefits.  The burden remains with the appellant to 
present new and material evidence which objectively 
demonstrates that that forfeiture decision was based upon 
erroneous facts or misapplication of law or was otherwise in 
error.  In the absence of new and material evidence, the 
forfeiture decision of July 1959 remains final. 


ORDER

New and material evidence not having been submitted, the 
July 1959 forfeiture decision under 38 U.S.C.A. § 3503 [now 
at 38 U.S.C.A. § 6103] due to fraud may not be reopened, and 
the appeal is denied.  


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

